ICJ_121_ArrestWarrant_COD_BEL_2002-02-14_JUD_01_ME_07_EN.txt. 95

DISSENTING OPINION OF JUDGE AL-KHASAWNEH

Immunity of a Foreign Minister functional — Its extent is not clear ~~ Dif-
ferent from diplomatic representatives — Also different from Heads of State —
Ministers entitled to immunity from enforcement when on official missions —
But not on private visits — Belgian warrant did not violate Mr. Yerodia's
immunity — Express language on non-enforceability when on official mission —
Circulation of warrant not accompanied by Red Notice — More fundamental
question is whether there are exceptions in the case of grave crimes — Immunity
and impunity Distinction between procedural and substantive aspects of
immunity artificial — Cases postulated by the Court do not address questions of
impunity adequately Effective combating of grave international crimes has

 

 

assumed a jus cogens character — Should prevail over rules on immunity —
Development in the field of jurisdictional immunities relevant — Two faulty
premises — Absolute immunity — No exception »- Dissent.

1. As a general proposition it may be said without too much fear of
contradiction that the effective conduct of diplomacy — the importance
of which for the maintenance of peaceful relations among States needs
hardly to be demonstrated — requires that those engaged in such con-
duct be given appropriate immunities from — inter alia — criminal pro-
ceedings before the courts of other States. The nature and extent of such
immunities has been clarified in the case of diplomatic representatives in
the 1961 Vienna Convention, as well as in extensive jurisprudence since
the adoption of that Convention. By contrast, and this is not without
irony, the nature and extent of immunities enjoyed by Foreign Ministers
is far from clear, so much so that the ILC Special Rapporteur on Juris-
dictional Immunities of States and Their Property expressed the opinion
that the immunities of Foreign Ministers are granted on the basis of com-
ity rather than on the basis of established rules of international law. To
be sure the Convention on Special Missions — the status of which as a
reflection of customary law is however not without controversy — covers
the immunities of Foreign Ministers who are on official mission, but
reserves the extent of those immunities under the unhelpful formula:

“The Head of the Government, the Minister for Foreign Affairs
and other persons of high rank, when they take part in a special mis-
sion of the sending State, shall enjoy in the receiving State or in a
third State, in addition to what is granted by the present Conven-
tion, the facilities, privileges and immunities accorded by interna-
tional law.” (Art. 21, para. 2.)

96
96 ARREST WARRANT (DISS. OP. AL-KHASAWNEH)

Nor is the situation made any clearer by the total absence of precedents
with regard to the immunities of Foreign Ministers from criminal
process. What is sure however is that the position of Foreign Ministers
cannot be assimilated to diplomatic representatives for in the case of
the latter the host State has a discretion regarding their accreditation
and can also declare a representative persona non grata, which in itself
constitutes some sanction for wrongful conduct and more importantly
opens the way — assuming good faith of course — for subsequent
prosecution in his/her home State. A Minister for Foreign Affairs
accused of criminal conduct — and for that matter criminal conduct that
infringes the interests of the community of States as a whole in terms
of the gravity of the crimes he is alleged to have committed, and the
importance of the interests that the community seeks to protect and
who is furthermore not prosecuted in his home State — is hardly under
the same conditions as a diplomatic representative granted immunity
from criminal process.

2. If the immunities of a Minister for Foreign Affairs cannot be
assimilated to a diplomatic representative, can those immunities be estab-
lished by assimilating him to a Head of a State? Whilst a Foreign Min-
ister is undoubtedly an important personage of the State and represents it
in the conduct of its foreign relations, he does not, in any sense, personify
the State. As Sir Arthur Watts correctly puts it:

“heads of governments and foreign ministers, although senior and
important figures, do not symbolize or personify their States in the
way that Heads of States do. Accordingly, they do not enjoy in
international law any entitlement to special treatment by virtue of
qualities of sovereignty or majesty attaching to them personally.”
(A. Watts, “The Legal Position in International Law of Heads of
States, Heads of Governments and Foreign Ministers”, Recueil des
cours de l’Académie de droit international de La Haye, 1994, Vol. 247,
pp. 102-103).

3. Moreover, it should not be forgotten that immunity is by definition
an exception from the general rule that man is responsible legally and
morally for his actions. As an exception, it has to be narrowly defined.

4. A Minister for Foreign Affairs is entitled to immunity from enforce-
ment when on official mission for the unhindered conduct of diplomacy
would suffer if the case was otherwise, but the opening of criminal inves-
tigations against him can hardly be said by any objective criteria to con-
stitute interference with the conduct of diplomacy. A faint-hearted or
ultra-sensitive Minister may restrict his private travels or feel discomfort
but this is a subjective element that must be discarded. The warrant

97
97 ARREST WARRANT (DISS. OP. AL-KHASAWNEH)

issued against Mr. Yerodia goes further than a mere opening of investi-
gation and may arguably be seen as an enforcement measure but it con-
tained express language to the effect that it was not to be enforced if
Mr. Yerodia was on Belgian territory on an official mission. In fact press
reports — not cited in the Memorials or the oral pleadings — suggest
that he had paid a visit to Belgium after the issuance of the warrant and
no steps were taken to enforce it. Significantly also the circulation of the
international arrest warrant was not accompanied by a Red Notice
requiring third States to take steps to enforce it (which only took place
after Mr. Yerodia had left office) and had those States acted they would
be doing so at their own risk. A breach of an obligation presupposes the
existence of an obligation and in the absence of any evidence to suggest a
Foreign Minister is entitled to absolute immunity, I cannot see why the
Kingdom of Belgium, when we have regard to the terms of the warrant
and the lack of an Interpol Red Notice was in breach of its obligations
owed to the Democratic Republic of Congo.

5. A more fundamental question is whether high State officials are
entitled to benefit from immunity even when they are accused of having
committed exceptionally grave crimes recognized as such by the interna-
tional community. In other words, should immunity become de facto
impunity for criminal conduct as long as it was in pursuance of State
policy? The Judgment sought to circumvent this morally embarrassing
issue by recourse to an existing but artificially drawn distinction between
immunity as a substantive defence on the one hand and immunity as a
procedural defence on the other. The artificiality of this distinction can be
gleaned from the ILC commentary to Article 7 of the Draft Code of
Crimes against the Peace and Security of Mankind, which states: “The
absence of any procedural immunity with respect to prosecution or pun-
ishment in appropriate judicial proceedings” — and it should not be for-
gotten that the draft was intended to apply to national or international
courts — “is an essential corollary of the absence of any substantive
immunity or defence. It would be paradoxical to prevent an individual
from invoking his official position to avoid responsibility for a crime only
to permit him to invoke this same consideration to avoid the conse-
quences of this responsibility.”

6. Having drawn this distinction, the Judgment then went on to pos-
tulate four cases where, in an attempt at proving that immunity and
impunity are not synonymous, a Minister, and by analogy a high-ranking
official, would be held personally accountable:

(a) for prosecution in his/her home State;
(6) for prosecution in other States if his/her immunity had been waived;

98
98 ARREST WARRANT (DISS. OP. AL-KHASAWNEH)

(c) after he/she leaves office except for official acts committed while in
office;
(d) for prosecution before an international court.

This paragraph (Judgment, para. 61) is more notable for the things it
does not say than for the things it does: as far as prosecution at home
and waiver are concerned, clearly the problem arises when they do not
take place. With regard to former high-ranking officials the question of
impunity remains with regard to official acts, the fact that most grave
crimes are definitionally State acts makes this more than a theoretical
lacuna. Lastly with regard to existing international courts their jurisdic-
tion ratione materiae is limited to the two cases of the former Yugoslavia
and Rwanda and the future international court’s jurisdiction is limited
ratione temporis by non-retroactivity as well as by the fact that primary
responsibility for prosecution remains with States. The Judgment cannot
dispose of the problem of impunity by referral to a prospective interna-
tional criminal court or existing ones.

7. The effective combating of grave crimes has arguably assumed a jus
cogens character reflecting recognition by the international community of
the vital community interests and values it seeks to protect and enhance.
Therefore when this hierarchically higher norm comes into conflict with
the rules on immunity, it should prevail. Even if we are to speak in terms
of reconciliation of the two sets of rules, this would suggest to me a much
more restrictive interpretation of the immunities of high-ranking officials
than the Judgment portrays. Incidentally, such a restrictive approach
would be much more in consonance with the now firmly established
move towards a restrictive concept of State immunity, a move that has
removed the bar regarding the submission of States to jurisdiction of
other States often expressed in the maxim par in parem non habet imper-
ium. It is difficult to see why States would accept that their conduct with
regard to important areas of their development be open to foreign judi-
cial proceedings but not the criminal conduct of their officials.

8. In conclusion, this Judgment is predicated on two faulty premises:

(a) that a Foreign Minister enjoys absolute immunity from both
jurisdiction and enforcement of foreign States as opposed to only
functional immunity from enforcement when on official mission, a
proposition which is neither supported by precedent, opinio juris,
legal logic or the writings of publicists;

(b) that as international law stands today, there are no exceptions to the
immunity of high-ranking State officials even when they are accused
of grave crimes. While, admittedly, the readiness of States and
municipal courts to admit of exceptions is still at a very nebulous
stage of development, the situation is much more fluid than the

99
99

100

ARREST WARRANT (DISS. OP. AL-KHASAWNEH)

Judgment suggests. I believe that the move towards greater personal
accountability represents a higher norm than the rules on immunity
and should prevail over the latter. In consequence, I am unable to
join the majority view.

(Signed) Awn AL-KHASAWNEH.
